DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed November 2, 2021 in response to the Office Action of June 2, 2021, is acknowledged and has been entered. Claims 1, 3, 4, 8, 17, 20, 41, 44, 52, 71-77 are pending. Claims 2, 5-7, 9-16, 18, 19, 21-40, 42-43, 45-51, 53-70 are canceled. Claims 1, 3, 17, 20, 71, and 76 are amended. Claims 44, 52, 72-75 remain withdrawn. Claim 3 is rejoined for examination as being amended and now drawn to the elected species. Claims 1, 3, 8, 17, 20, 41, 71, 76, and 77 are currently being examined as drawn to the elected species of:
(A) nucleic acid encoding CAR;
(B) CAR binding a different antigen than the minibody;
(C) CAR binding CD19 tumor antigen;
(D) the minibody is bispecific and binds PD-1 and PD-L1.

New Rejections
(based on new considerations)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.	Claims 1, 3, 4, 8, 17, 41, 71, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0362297, Marasco, claiming priority to December 2014; in view of WO 2016/113203, Hinner, claiming priority to January 2015 and 2016; Beckman et al (Cancer, 2007, 109:170-9); and Olafsen et al (Chapter 6, pages 69-84 in Antibody Engineering, Roland Kontermann and Stefan Dubel, Second Edition, Springer-Verlag, Berlin, Heidelberg, Germany, 2010).
Marasco teaches a modified “armed” T cell comprising:
(i) a nucleic acid encoding a chimeric antigen receptor (CAR); and
(ii) a nucleic acid encoding an expressed and secreted antibody that binds to a checkpoint inhibitor molecule;
wherein the CAR comprises: (a) an antigen binding domain that binds to tumor antigen CD19 such as an scFv antibody, (b) a transmembrane domain comprising CD28; (c) an intracellular signaling domain comprising primary signaling domain CD3zeta and costimulatory domain CD28 or 41-BB; (d) a hinge region; and (e) leader sequence (Figures 2a, 13, and 14-16; [38-51]; [98-105]; [112-183]; Examples; claims 1-21);
wherein the secreted antibody binds to immune checkpoint molecules such as PD-1, PD-L1, CTLA-4, CCR4 (Figures 14-16; [8]; [112-130]); wherein the antibody is an scFv, or other binding domain such as camelid single-domain antibody, and antibody binding domain ([8]; [98]); wherein PD-L1 antibody sequences are known ([52-55]);

Marasco teaches motivation to make and administer armed CAR T cells for cancer immunotherapy in order to block T cell exhaustion by inhibiting the PD-1/ PD-L1 pathway with the secreted antibody ([38-41]), and exemplify successfully reducing tumor cell viability, reducing tumor growth, and reducing T cell anergy by administration of an armed CAR T cells targeting tumor cells and secreting PD-L1 antibody (Examples; Figures 18-20).
Marasco does not teach the secreted antibody binding the immune checkpoint molecule is a minibody. However, Marasco demonstrates minibodies are known and successfully constructed a minibody from a known scFv sequence (Figure 1; [12]; Example 2; [267]).
Hinner also teaches making armed CAR T cells that comprise nucleic acids encoding a CAR that binds tumor antigen CD19 and encoding an antibody that binds to an immune checkpoint molecule such as PD-1, PD-L1, CTLA-4, LAG3, and using them for the same purpose taught by Marasco. Hinner suggests the secreted antibody be in the form of a smaller polypeptide with a shorter half-life to overcome the problems of large antibodies that limit the ability of the T cell to produce and secrete a functional antibody and that have a long half-life of two-three weeks causing safety concerns. The armed CAR T cells allow for highly localized antagonism with concomitant minimal unwanted systemic toxicity, especially if biologies with low systemic half-life are employed. Biologies used for the armed CAR T cells include secreted monomers such 
Beckman et al teach that smaller antibody fragments, such as camelid antibodies and minibodies, have a lower molecular weight and penetrate more quickly into tumors, and have a shorter half-life (p. 174, col. 1, paragraph 1; abstract).
Olafsen et al teach protocols for making minibodies from known scFv antibody fragments (Chapter 6).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize a minibody as the secreted antibody in the modified T cell of Marasco. One would have been motivated to because: (1) Hinner and Beckman et al teach the advantages of utilizing a smaller secreted antibody for therapeutic use to gain tumor penetration, reduce half-life and toxicity, and allow for easier production and secretion from T cells; and (2) Hinner suggest that the secreted antibody from the armed CAR T cell can be derived from scFv. One of ordinary skill in the art would have a reasonable expectation of success given Marasco demonstrate successful construction of minibodies from known scFv antibody sequences and Olafsen et al teach established protocols for making minibodies from known scFv antibody fragments.


3.	Claims 20 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0362297, Marasco, claiming priority to Antibody Engineering, Roland Kontermann and Stefan Dubel, Second Edition, Springer-Verlag, Berlin Heidelberg, Germany, 2010). as applied to claims 1, 3, 4, 8, 17, 41, 71, and 76 above, and further in view of US Patent 10,954,301, Johnson et al, claiming priority to December 2015; Gonzalez-Cao et al (Lung Cancer: Targets and Therapy, 2015, 6:55-70); and US Patent Application Publication 2017/0051044, Chan et al, claiming priority to August 2015.
Marasco, Hinner, Beckman et al and Olafsen et al (the combined references) teach a modified armed CAR T cell secreting a minibody binding immune checkpoint molecules as set forth above. 
The combined references do not teach that the minibody is bispecific or that it binds PD-1 and PD-L1. 
Johnson et al teach the production of bispecific immune checkpoint antibodies, such as PD-1 x CTLA-4 antibodies, that function to enhance T-cell immune responses. Johnson et al teach that binding of PD-L1 (B7-H1) to PD-1 receptor results in a negative costimulatory signal to T-cells and B-cells and inhibits the proliferation of antigen-specific CD8+ T-cells. The adaptive immune system is often hampered by immune suppressive/evasion mechanisms in the tumor microenvironment, such as expression of PD-1 and CTLA-4. Co-inhibitory molecules expressed by tumor cells, immune cells, and stromal cells in the tumor milieu can dominantly attenuate T-cell responses against cancer cells. Blockade of ligand binding to CTLA-4 and PD-1 reverses T-cell anergy, enhances effector function, and promotes activation of the immune system against 
Gonzalez-Cao et al review known anti-CTLA-4, anti-PD-1, and anti-PD-L1 antibodies clinically treating cancer and their mechanisms of action to enhance cancer immune response (p. 55-62; Figure 1; Tables 1and 2). Gonzalez-Cao et al also teach that the co-expression of immune checkpoint molecules in tumor-specific T-cell lymphocytes is common and the combination of immune checkpoint inhibitors can have synergistic activity. Gonzalez-Cao et al review clinical studies co-administering two checkpoint inhibitor antibodies to cancer patients including CTLA-4 and PD-1 antibodies that resulted in high response rates (p. 65, col. 1).
Chan et al teach known methods for making minibodies from known scFv sequences and making bispecific minibodies ([9]; [195]; [268]; [278]; [508-510]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the armed CAR T cell of the combined references to secrete a minibody that is bispecific and binding two checkpoint inhibitor molecules. One would have been motivated to because: (1) the combined references teach the function of the secreted minibody is to reverse T cell anergy and enhance antigen-specific anti-cancer immune responses; and (2) Johnson et al and Gonzalez-Cao et al (i) teach and suggest dual targeting of immune checkpoint molecules in cancer immunotherapy to reverse T-cell anergy, enhance effector function, activate cancer immune responses; (ii) teach checkpoint molecules are commonly co-expressed in the tumor environment; (iii) suggest synergistic activity of dual blockade, (iv) teach targeting 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the armed CAR T cell of the combined references to secrete a minibody that is bispecific and binding PD-1 and PD-L1. One would have been motivated to and have a reasonable expectation of success to given: (1) clinically administered anti-PD-1 and anti-PD-L1 therapeutic antibodies and their mechanisms of action to inhibit the PD-1/ PD-L1 pathway in cancer treatment are established and well understood, and the combination of the two antibodies would predictably perform the same function together as they would individually to inhibit the PD-1/PD-L1 interaction and pathway signaling; and (2) methods of making bispecific minibodies from known antibody sequences is known and well understood. Given the known need to inhibit the PD-1/PD-L1 pathway to enhance cancer immune responses of antigen-specific T-cells and CAR T cells taught by the cited combined references, and given the knowledge of clinically successful PD-1 and PD-L1 antibodies to perform that function, and well established methods of making bispecific antibodies and minibodies, one of ordinary 

4.	All other rejections recited in the Office Action mailed June 2, 2021 are hereby withdrawn in view of amendments and arguments.


5.	Conclusion: No claim is allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Laura B Goddard/Primary Examiner, Art Unit 1642